DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .	
Response to Arguments
Applicant’s arguments filed 09/22/2021 have been fully considered but they are not persuasive. 
In response to applicant’s argument regarding “intended use”, the examiner acknowledges that there is nothing intrinsically wrong with a defining something by what it does however, a definition cannot substitute for structural limitations. Therefore, the examiner maintains that the device disclosed by Feltham in view of West is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure the device of Feltham in view of West is capable of providing the operating conditions as listed in the intended use section of the claim. In other words, absent evidence to the contrary, the device disclosed by Feltham in view of West would be able to perform the same functions.
In response to applicant’s argument regarding cited portions of the instant specification, applicant is reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims. See MPEP § 2145 (VI).
It is to be noted that the specification as filed discloses the probe position means as a “clip”. See first paragraph at page 5. It is the position of the Office that a clip and a cable tie are functional equivalents. Therefore, the cable tie of Feltham is capable of providing the operation conditions as listed in the claim. 
arguendo that the cable tie of Feltham is not capable of providing the operation conditions as listed in the claim, West was previously cited as teaching a rotational assembly 38 (see paragraphs 48 and 58-60 of West) which the examiner deemed to be equivalent to a probe positioning means. Therefore, the examiner maintains that Feltham in view of West discloses the apparatus of claim 1.
Finally, in view of the current claim amendment, the 35 U.S.C. § 112(a) rejection of claims 1-13 is withdrawn.
Election/Restrictions
Newly submitted claims 18-24 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons:
I. Claims 1-13, drawn to a probe holder classified in G01D 11/30.
II. Claims 18-24, drawn to a second probe holder, classified in C12M 23/48.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related apparatuses. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design: the device of Invention I does not require at least one probe housing as required by the device Invention II. Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious 
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention.                                                                                                                                                                                                   
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claims 18-24 withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-13 are rejected under 35 U.S.C. 103 as being unpatentable over Feltham US 2015/0030514 in view of West et al. (hereinafter West) US 2006/0280028.
Regarding claim 1, Feltham discloses a probe holder comprising: a holder base (sensor manifold 14 which has a plurality of  ports 16 and 18 for receiving and permitting a sensor probe 60 to access the interior of a processing chamber) for positioning a probe holder (stem 20) such that the probe (sensor probe 60) is at least partially engaged through a flexible container (processing chamber 12) wall for biotechnological uses as discussed in at least paragraphs 26-27, and at least one probe positioning means (cable tie 58 which may be used to releasably attach the probe 60 to stem 20) as discussed in at least paragraphs 26-27, configured to position the at least one probe such that the probe extends in a probe extension direction as shown in at least Figs 3 and 4; wherein the probe positioning means (cable tie 58) is positioned on the holder base as shown 
Feltham does not explicitly disclose wherein the receiving container includes a rigid portion for receiving a container comprising a flexible container wall.
West discloses a rigid receiving container (support housing 12) for receiving a container (flexible bag 32) comprising a flexible container wall (opening 36) as discussed in at least paragraphs 28-29; a probe holder (mixer 30/housing 54) as discussed in at least paragraph 39 comprising a holder base (bracket 31) as discussed in at least paragraph 28 for positioning the probe holder at the rigid receiving container; and at least one probe positioning means (rotational assembly, 38) configured to position the at least one probe in an operating position  on the holder base as discussed in at least paragraphs 29 and 48, which is at least partially engaged through the flexible container wall  as shown in at least Fig. 2A.
It would have been obvious to one of ordinary skill in the art to modify Feltham with a rigid receiving container as taught by West in order to secure the flexible bag and prevent punctures to the flexible bag during processing therefore, avoiding leaks from the chamber formed by the flexible bag.
As to the intended use limitations (i.e., positioning the at least one probe on the holder base  and relative to the rigid portion of the receiving container such that a leading end of the probe in a probe extension direction is in an operating position where the leading end of the probe is at least partially engaged through the flexible container wall; and adjusting a position of the probe in the probe extension direction and relative to the rigid portion of the receiving container in response to expansion and contraction of the flexible container wall while keeping the leading end of the probe in the operating position.), the device disclosed by Feltham in view of West is structurally the same operating conditions as listed in the intended use section of the claim. In other words, absent evidence to the contrary, the device disclosed by Feltham in view of West would be able to perform the same functions. See MPEP § 2114.
Regarding claim 2, as to the intended use limitation (positioned on the holder base such that the position of the probe…), the device disclosed by Feltham in view of West is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Feltham in view of West is capable of providing the operating conditions as listed in the intended use section of the claim. See MPEP § 2114.
Regarding claim 3, as to the intended use limitation (support the entire weight of the probe...), the device disclosed by Feltham in view of West is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Feltham in view of West is capable of providing the operating conditions as listed in the intended use section of the claim. See MPEP § 2114.
Regarding claim 4, as to the intended use limitation (such that at least one probe head of the probe is freely directed out of the probe positioning means and in the probe extension direction towards the processing chamber), the device disclosed by Feltham in view of West is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Feltham in view of West is capable of providing the operating conditions as listed in the intended use section of the claim in view of Fig. 4 of Feltham and Fig. 3 of West. See MPEP § 2114.
claim 5, Feltham discloses wherein the probe positioning means (cable tie 58 to releasably attach the probe) is configured to house the probe with a form fit and/or a force fit as shown in Figs 1 and 4 and discussed in at least paragraph 33. 
 Regarding claim 6, Feltham discloses wherein the holder base (sensor manifold, 14) has an attachment bar (outer skirt 44), onto which the probe positioning means (cable tie 58) is positioned such that the position of the probe (60) may be variably adjusted in the probe extension direction as shown in at least Fig. 4 and discussed in at least paragraph 33.
Regarding claim 7, Feltham discloses wherein the probe positioning means is positioned on the attachment bar such that the probe positioning means may be rotated around the attachment bar. In the absence of further positively recited structure, the device of Feltham in view of West is capable of providing the operating conditions as listed in the intended use section of the claim in view of Figs. 1-2 and 4.
Regarding claim 8, Feltham discloses wherein the attachment bar is positioned in at least an attachment region, on the probe positioning means, in a direction substantially perpendicular to the probe extension direction as shown in Fig. 4 reproduced next.

    PNG
    media_image1.png
    900
    1013
    media_image1.png
    Greyscale

Regarding claim 9, Feltham discloses probe positioning means (cable tie 58) has an attachment means, with which the probe positioning means may be attached to the attachment bar by means of a form fit and/or a force fit. It is the position of the Office that the cable tie/zip tie of Feltham implicitly discloses an attachment means (see Fig. 2 reproduced next).

    PNG
    media_image2.png
    913
    814
    media_image2.png
    Greyscale

claim 10, Feltham does not explicitly disclose wherein the attachment bar has a plurality of probe positioning means positioned thereon for respectively positioning at least one probe. However, Feltham does disclose a plurality of attachment bars (outer skirt 44), each comprising a probe positioning means (cable tie, 58) positioned thereon for respectively positioning at least one probe (60) as discussed in at least paragraphs 27, 29 and 33. Thus, it would have been obvious to one having ordinary skill in the art to provide an attachment bar with a plurality probe positioning means on the, because it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. See MPEP § 2144.04(VI)(B).
As to the intended use limitation (positioning at least one probe…), the device disclosed by Feltham in view of West is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Feltham in view of West is capable of providing the operating conditions as listed in the intended use section of the claim. See MPEP § 2114.
Regarding claim 11, Feltham discloses wherein the holder base (sensor manifold 14) has at least two attachment bars (outer skirt 44 on ports 16 and 18) as discussed in at least paragraphs 27 and 29, on which at least one respective probe positioning means (cable tie 58) is positioned for positioning a respective at least one probe (60) as shown in Figs. 1-2 and 4.  As to the intended use limitation (adjusting the position of the probe), the device disclosed by Feltham in view of West is structurally the same as the instantly claimed. Thus, in the absence of further positively recited structure, the device of Feltham in view of West is capable of providing the operating conditions as listed in the intended use section of the claim.
Regarding claim 12, as to the intended use limitation (wherein the holder base is positioned…), the device disclosed by Feltham in view of West is structurally the same as the 
Regarding claim 13, Feltham does not explicitly disclose a tongue engaging in the groove of the holder base wherein the groove and the tongue extend approximately in parallel to each other in the direction of the outer surface.
 However, Feltham does disclose wherein the holder base (sensor manifold 14) has a groove (port 16, 18 and 19). Feltham also discloses female end 62 and male end 70 may be releasably attached to each other using the female and male latching members 64, 71 as discussed in paragraph 36 and shown in Figs. 1 and 3-4. It is the position of the Office that the female end and male end of Feltham is a functional equivalent to a tongue and grove. Therefore, it would have been obvious to one of ordinary skill in the art to provide female and male latching members on the holder base in order to allow the probe to be positioned as simply and precisely as possible thus avoiding time consuming re-adjustment of the probe(s).
Conclusion
THIS ACTION IS MADE FINAL. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LYDIA EDWARDS whose telephone number is (571)270-3242. The examiner can normally be reached on Monday-Thursday 6:30-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Robinson can be reached on 571-272-7129. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LYDIA EDWARDS/Examiner, Art Unit 1796